Name: Commission Regulation (EEC) No 838/88 of 29 March 1988 fixing the import levies on white sugar and raw sugar
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 85/30 Official Journal of the European Communities 30. 3. 88 COMMISSION REGULATION (EEC) No 838/88 of 29 March 1988 fixing the import levies on white sugar and raw sugar Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 2054/87 to the infor ­ mation known to the" Commission that the levies at present in force should be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, &gt; Having regard to the Act of Accession of Spain and i Portugal, Having regard to Council Regulation (EEC) No 1785/81. of 30 June 1981 on the common organization of the markets in the sugar sector (l), as last amended by Regula ­ tion (EEC) No 3993/87 (2), and in particular Article 16 (8) thereof, Whereas the import levies on white sugar and raw sugar were fixed by Commission Regulation (EEC) No 2054/87 (3), as last amended by Regulation (EEC) No 804/88 (4) ; Whereas Council Regulation (EEC) No 2658/87 (*) intro ­ duced from I January 1988 a new combined nomencla ­ ture meeting the requirements of both the Common Customs Tariff and the Community's statistics of foreign trade and replacing the previous nomenclature ; Article 1 The import levies referred to in Article 16 ( 1 ) of Regula ­ tion (EEC) No 1785/81 shall be, in respect of white sugar and standard quality raw sugar, as set out in the Annex hereto. Article 2 . This Regulation shall enter into force on 30 March 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 March 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 177, 1 . 7. 1981 , p. 4. 0 OJ No L 377, 31 . 12. 1987, p . 23 . 0 OJ No L 192, 11 . 7, 1987, p. 38 . O OJ No L 81 , 26 . 3. 1988, p. 55. O OJ No L 256, 7. 9. 1987, p. 1 . 30. 3 . 88 Official Journal of the European Communities No L 85/31 ANNEX to the Commission Regulation of 29 March 1988 fixing the import levies on white sugar and raw sugar (ECU/100 kg) CN code Levy 1701 11 10 40,26 (') 1701 11 90 40,26 (') 1701 12 10 40,26 0 1701 12 90 40,26 (') 1701 91 00 49,35 1701 99 10 4935 1701 99 90 49,35 (') Applicable to raw sugar with a yield of 92 % ; if the yield is other than 92 %, the levy applicable is calculated in accordance with the provisions of Article 2 of Regulation (EEC) No 837/68 .